DETAILED ACTION
	This office action is in response to the rce filed on 9/29/2022 in which claims 1-29 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive. 
Transmitting a retransmission of the first uplink data in a next available transmission location scheduled for a second uplink transmission in accordance with the configuration and without receiving a resource grant for the retransmission
Lu [0112] Alternatively, or in addition, in an embodiment of method 203 shown in FIG. 2D, at block 271, the terminal device 102 may receive from the network device, a set of priority values for cellular uplink packets to be prioritized over the D2D transmission. In this way, the network device 101 can guarantee for example, uplink packets with higher priorities can be transmitted by the terminal device 102 even if they collide with a D2D transmission. [0113] For example, retransmissions (either cellular uplink or D2D) are always prioritized over transmissions of new packet data, regardless of the first/second priority threshold.
This means if the next available uplink transmission location  is a D2D transmission then a cellular retransmission would get sent using the same configured resources.
Wherein the retransmission is prioritized based at least in part on dropping the transmission of the second data
Lu describes [0114] the terminal device 102 may report a collision between a cellular uplink transmission and a D2D transmission by the terminal device. The report may enable the network device 101 to be aware of the collision status and then take proper actions, for example. [0124] the report may indicate a time resource where a collision is expected to occur. [0113] the terminal device 102 may prioritize cellular uplink retransmission over D2D (re)transmissions if the priority of the cellular uplink retransmission is higher [0108] the terminal device 102 may determine at block 232 that the scheduling priority of the D2D communication is lower than that of the cellular uplink transmission, and then at block 240, the terminal device 102 may perform the cellular uplink transmission.
The retransmission is being sent based on the dropping of the second data because the retransmission would collide with the second if it is not dropped 

	Based at least in part on respective logical channel priorities associated with the first data transmission and the second data transmission
	Lu [0012] uplink packets with higher priorities can be transmitted by the terminal device 102 even if they collide with a D2D transmission …For example, the terminal device 102 may give an absolute high priority to transmission of logical channels with one of the set of priority values


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-6, 10, 12-15, and 18-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phuyal et al. (US20180242389A1) in view of Lu et al. (US20200045724A1).
As to claims 1, 18, 20, and 21, Phuyal teaches a method for wireless communication, comprising: receiving a configuration for uplink transmissions, the configuration comprising a resource grant including a periodicity for respective transmission time intervals (TTIs), the respective TTIs being designated for the uplink transmissions; (claim 44. An apparatus configured to be employed within a user equipment (UE), the apparatus comprising: control circuitry configured to receive an SPS configuration from an evolved Node B (eNodeB); and determine a short subframe uplink interval from the SPS configuration, wherein the short subframe uplink interval corresponds to short subframes having a TTI less than 1 ms. 46. The apparatus of claim 44, wherein the control circuitry is configured to determine a legacy subframe uplink and/or downlink interval from the SPS configuration. [0077] The semiPersistSchIntervalUL includes a list of possible UL SPS intervals in terms of legacy subframe durations or values. [0078] The semiPersistSchedIntervalULsTTI field includes a list of possible UL SPS intervals in terms of short subframe durations or values. [0086] Once SPS is enabled, the UE infers a next grant based on the intervals shown in the configuration 500.) (the periodicity is the length of TTI for the subframe wherein the examples shown in fig. 2 and 3 show 2 symbols long.)
transmitting a first uplink data transmission in accordance with the received configuration; ([0121] [0121] The eNodeB and the one or more UEs communicate using SPS based on the SPS configuration information element at block 810. The communication includes utilizing the determined uplink and downlink short subframe intervals and/or uplink and downlink legacy subframe intervals.)
But does not specifically teach:
identifying a scheduled collision between concurrent uplink transmissions, the concurrent uplink transmissions comprising a retransmission of the first uplink data transmission and a transmission of a second uplink data transmission; 
dropping the second uplink data transmission in accordance with a priority for retransmissions that is based at least in part on the received configuration; and 
transmitting the retransmission of the first uplink data transmission based at least in part on dropping the second uplink data transmission.
However Lu teaches identifying a scheduled collision between concurrent uplink transmissions, the concurrent uplink transmissions comprising a retransmission of the first uplink data transmission and a transmission of a second uplink data transmission; ([0021] In an embodiment, the reporting may indicate at least one of: a time resource where a collision already occurred, and a time resource where a collision is expected to occur. [0112] uplink packets with higher priorities can be transmitted by the terminal device 102 even if they collide with a D2D transmission. [0113] the terminal device 102 may prioritize cellular uplink retransmission over D2D (re)transmissions if the priority of the cellular uplink retransmission is higher)
dropping the second uplink data transmission in accordance with a priority for retransmissions that is based at least in part on the received configuration; and ([0113] the terminal device 102 may prioritize cellular uplink retransmission over D2D (re)transmissions if the priority of the cellular uplink retransmission is higher [0114] the terminal device 102 may report a collision between a cellular uplink transmission and a D2D transmission by the terminal device. The report may enable the network device 101 to be aware of the collision status and then take proper actions, for example.)
transmitting the retransmission of the first uplink data transmission based at least in part on dropping the second uplink data transmission. ([0096] the terminal device may allocate resources and/or power for the first set of D2D packet data, the uplink cellular transmission, and the second set of D2D packet data, in a descending scheduling priority order until at least one of available resource and transmission power budget of the terminal device is exhausted; and perform transmission according to the allocated resources and/or power at block 242.[0091] prevent scheduling a low priority cellular uplink transmission colliding with the D2D transmission to avoid unnecessary resource/power waste.)
It would have been obvious to one of ordinary skill in the time of the effective filing date of the claimed invention to modify the transmission method of Phuyal with the priority method of Lu in order to prevent collisions and save resources. 
As to claims 2 and 19, Phuyal in view of Lu teaches the method of claim 1, further comprising: determining that the retransmissions have a first priority, the first priority being higher than a second priority associated with initial transmissions. (Lu [0113] retransmissions (either cellular uplink or D2D) are always prioritized over transmissions of new packet data) It would have been obvious to one of ordinary skill in the time of the effective filing date of the claimed invention to modify the transmission method of Phuyal with the priority method of Lu in order to prevent collisions and save resources. 
As to claim 4, Phuyal in view of Lu teaches the method of claim 1, further comprising: determining that transmissions have a first priority, the first priority being higher than a second priority associated with the retransmissions. (Lu [0113] the terminal device 102 may prioritize cellular uplink retransmission over D2D (re)transmissions if the priority of the cellular uplink retransmission is higher than the second priority) It would have been obvious to one of ordinary skill in the time of the effective filing date of the claimed invention to modify the transmission method of Phuyal with the priority method of Lu in order to prevent collisions and save resources.
As to claim 5, Phuyal in view of Lu teaches the method of claim 1, further comprising: determining a priority for the uplink transmissions based at least in part on the received configuration; (Lu abstract terminal device comprises receiving, from a network device, a scheduling configuration… determining a scheduling priority for the D2D transmission relative to the cellular uplink transmission based on at least mine of: a first comparison between an associated priority of the scheduling configuration)
identifying a second collision between the concurrent uplink transmissions, the concurrent uplink transmissions comprising the first uplink data transmission and the second uplink data transmission; and (Lu [0020] reporting, to the network device, a collision between a cellular uplink transmission and a D2D transmission by the terminal device. …. the number of consecutive collisions exceeding a threshold)
dropping the second uplink data transmission based at least in part on the priority for the uplink transmissions. ([0033] a determining unit, configured to determine a scheduling priority for the D2D transmission relative to the cellular uplink transmission based on at least one of: a first comparison between an associated priority of the scheduling configuration and a first priority threshold, and a transmission restriction; and a transmitting unit, configured to perform at least one of the D2D transmission and the cellular uplink transmission based on the determined scheduling priority.[0091] prevent scheduling a low priority cellular uplink transmission colliding with the D2D transmission to avoid unnecessary resource/power waste.)
It would have been obvious to one of ordinary skill in the time of the effective filing date of the claimed invention to modify the transmission method of Phuyal with the priority method of Lu in order to prevent collisions and save resources.
As to claim 6, Phuyal in view of Lu teaches the method of claim 1, further comprising: receiving hybrid automatic repeat request (HARQ) feedback associated with the first uplink data transmission; and retransmitting the first uplink data transmission in accordance with the configuration, the retransmitting being responsive to the received HARQ feedback. (Lu [0113] Some of the above prioritization rules may also apply to respective Hybrid Automatic Repeat Request (HARQ) retransmissions. For example, the terminal device 102 may prioritize cellular uplink retransmission over D2D (re)transmissions if the priority of the cellular uplink retransmission is higher than the second priority threshold and priority of the D2D (re)transmission is lower than the first priority threshold.) It would have been obvious to one of ordinary skill in the time of the effective filing date of the claimed invention to modify the transmission method of Phuyal with the priority method of Lu in order to prevent collisions and save resources.
As to claim 10, Phuyal in view of Lu teaches the method of claim 1, wherein the first uplink data transmission and the second uplink data transmission comprise semi-persistent scheduling (SPS) transmissions. (Phuyal [0028] FIG. 1 is a diagram illustrating an arrangement 100 utilizing semi-persistent scheduling that accommodates short subframes. The short subframes include subframes having transmit time intervals less than 1 legacy subframe/TTI or less than 1 ms. The arrangement 100, which can also be an apparatus, uses techniques that permits specifying periodicity or intervals having the short subframes. Fig. 8 step 810)
As to claim 12, Phuyal in view of Lu teaches the method of claim 1, wherein the periodicity comprises a duration that is less than a duration for transmitting the first uplink data transmission. (Phuyal [0035] The eNodeB 110 is configured to enable SPS for communication with the UE 102 using Radio Resource Control (RRC) signaling. The RRC signaling is specific to the UE 102 and is provided in a RRC signaling message. Generally, the message specifies the interval between transmissions from the UE 102. The interval can be specified in subframes, which include legacy subframes and short subframes. The legacy subframes have a TTI of 1 ms wherein asht short subframes have a TTI of less than 1 ms. [0036] The controller 122 is configured to determine SPS parameters for the SPS configuration (Config) information element, which can be included with an RRC signaling message. The SPS parameters include legacy subframe uplink intervals, legacy subframe downlink intervals, short subframe uplink intervals, short subframe downlink intervals, uplink implicit release times value and the like. The SPS parameters are determined based on the TTI used for the communication between the eNB 110 and the UE 102 and other factors.) (the periodicity is the length of TTI for the subframe wherein the examples shown in fig. 2 and 3 show 2 symbols long.)
As to claim 13, Phuyal in view of Lu teaches the method of claim 1, further comprising: receiving a second configuration for a location of the respective TTIs, wherein the location of the respective TTIs is dynamically configured. (Phuyal [0024] One approach for scheduling uplink and downlink communications is dynamic scheduling. fig. 5 shows a second configuration for sTTI using SPS scheduling. [0034] The communications 114 between the UE 102 and the eNodeB 110 can be configured to use dynamic scheduling for infrequent and bandwidth consuming data transmissions (e.g., web surfing, file download and the like)
As to claim 14, Phuyal in view of Lu teaches the method of claim 1, further comprising: identifying a location of the respective TTIs in accordance with the configuration; and transmitting the first uplink data transmission during the respective TTIs based at least in part on the received configuration. (Phuyal claim 44. An apparatus configured to be employed within a user equipment (UE), the apparatus comprising: control circuitry configured to receive an SPS configuration from an evolved Node B (eNodeB); and determine a short subframe uplink interval from the SPS configuration, wherein the short subframe uplink interval corresponds to short subframes having a TTI less than 1 ms. 46. The apparatus of claim 44, wherein the control circuitry is configured to determine a legacy subframe uplink and/or downlink interval from the SPS configuration. [0086] Once SPS is enabled, the UE infers a next grant based on the intervals shown in the configuration 500. (Fig. 5 and [0055] In this example, there are 2 short subframes associated with each legacy subframe index. Thus, a first short subframe in legacy subframe sf0 is identified by sf0, ssf0 and a second short subframe in legacy subframe sf0 is identified by sf0, ssf1.))
As to claim 15, Phuyal in view of Lu teaches the method of claim 14, further comprising: identifying a preconfigured logical channel mapping for the uplink transmissions; and (Phuyal [0037] In one example, the SPS Config element includes an uplink SPS interval/field, semiPersistSchedIntervalUL, that defines a subframe interval for uplink communications using a Physical Uplink Shared Channel (PUSCH).)
determining to transmit the first uplink data transmission based at least in part on the preconfigured logical channel mapping, wherein transmitting the first uplink data transmission is based on the determination. (Phuyal [0038] An additional SPS uplink field is semiPersistSchedIntervalULsTTI, which specifies an SPS interval for uplink using short TTI or short subframes.)


As to claim 22, Phuyal in view of Lu teaches the method of claim 21, the configuration indicating semi-persistent scheduling. (Phuyal [0037] In one example, the SPS Config element includes an uplink SPS interval/field, semiPersistSchedIntervalUL, that defines a subframe interval for uplink communications using a Physical Uplink Shared Channel (PUSCH). (Phuyal [0119] The eNodeB generates an SPS configuration information element at block 806 that includes the short subframe uplink intervals, the short subframe downlink intervals, and/or legacy subframe uplink/downlink intervals.))
As to claim 23, Phuyal in view of Lu teaches the method of claim 21, each TTI of the plurality of TTIs comprising a sub-slot. (Phuyal [0117] FIG. 8 is a flow diagram illustrating a method 800 of performing semi-persistent scheduling (SPS) using short subframes. The method 800 permits use of legacy subframes, which are subframes having a transmit time interval (TTI) of 1 ms or greater and short subframes, which are subframes having a TTI of less than 1 legacy subframe.)
As to claim 24, Phuyal in view of Lu teaches the method of claim 21, the retransmission being always prioritized over the transmission of the second data. (Lu [0113] For example, retransmissions (either cellular uplink or D2D) are always prioritized over transmissions of new packet data, regardless of the first/second priority threshold.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the transmission method of Phuyal with the priority method of Lu in order to prevent collisions and save resources.


As to claim 25, Phuyal teaches a method for wireless communications, comprising: receiving a configuration for uplink transmissions, the configuration comprising a resource grant for a plurality of transmission time intervals (TTIs) and a periodicity for the plurality of TTIs; (claim 44. An apparatus configured to be employed within a user equipment (UE), the apparatus comprising: control circuitry configured to receive an SPS configuration from an evolved Node B (eNodeB); and determine a short subframe uplink interval from the SPS configuration, wherein the short subframe uplink interval corresponds to short subframes having a TTI less than 1 ms. 46. The apparatus of claim 44, wherein the control circuitry is configured to determine a legacy subframe uplink and/or downlink interval from the SPS configuration. [0077] The semiPersistSchIntervalUL includes a list of possible UL SPS intervals in terms of legacy subframe durations or values. [0078] The semiPersistSchedIntervalULsTTI field includes a list of possible UL SPS intervals in terms of short subframe durations or values. [0086] Once SPS is enabled, the UE infers a next grant based on the intervals shown in the configuration 500.) (the periodicity is the length of TTI for the subframe wherein the examples shown in fig. 2 and 3 show 2 symbols long.)
transmitting first uplink data in accordance with the configuration; and ([0121] [0121] The eNodeB and the one or more UEs communicate using SPS based on the SPS configuration information element at block 810. The communication includes utilizing the determined uplink and downlink short subframe intervals and/or uplink and downlink legacy subframe intervals.)
But does not specifically teach:
transmitting a retransmission of the first uplink data in a next available uplink transmission location scheduled for a second uplink transmission in accordance with the configuration and without receiving a resource grant for the retransmission.
However Lu describes [0112] Alternatively, or in addition, in an embodiment of method 203 shown in FIG. 2D, at block 271, the terminal device 102 may receive from the network device, a set of priority values for cellular uplink packets to be prioritized over the D2D transmission. In this way, the network device 101 can guarantee for example, uplink packets with higher priorities can be transmitted by the terminal device 102 even if they collide with a D2D transmission. [0113] For example, retransmissions (either cellular uplink or D2D) are always prioritized over transmissions of new packet data, regardless of the first/second priority threshold. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the transmission method of Phuyal with the priority method of Lu in order to prevent collisions and save resources.
As to claim 26, Phuyal in view of Lu teaches a method for wireless communications, comprising: receiving a configuration for uplink transmissions, the configuration comprising a resource grant for a plurality of transmission time intervals (TTIs) and a periodicity for the plurality of TTIs; and (claim 44. An apparatus configured to be employed within a user equipment (UE), the apparatus comprising: control circuitry configured to receive an SPS configuration from an evolved Node B (eNodeB); and determine a short subframe uplink interval from the SPS configuration, wherein the short subframe uplink interval corresponds to short subframes having a TTI less than 1 ms. 46. The apparatus of claim 44, wherein the control circuitry is configured to determine a legacy subframe uplink and/or downlink interval from the SPS configuration. [0077] The semiPersistSchIntervalUL includes a list of possible UL SPS intervals in terms of legacy subframe durations or values. [0078] The semiPersistSchedIntervalULsTTI field includes a list of possible UL SPS intervals in terms of short subframe durations or values. [0086] Once SPS is enabled, the UE infers a next grant based on the intervals shown in the configuration 500.) (the periodicity is the length of TTI for the subframe wherein the examples shown in fig. 2 and 3 show 2 symbols long.)
But does not specifically teach:
transmitting a first data transmission in accordance with the configuration, the first data transmission colliding with a second data transmission, the first data transmission being prioritized based at least in part on respective logical channels of channel priorities associated with the first data transmission and the second data transmission.
However Lu [0012] uplink packets with higher priorities can be transmitted by the terminal device 102 even if they collide with a D2D transmission …For example, the terminal device 102 may give an absolute high priority to transmission of logical channels with one of the set of priority values, regardless of the first priority threshold and the priority of D2D packet data to be transmitted. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the transmission method of Phuyal with the priority method of Lu in order to save resources and provide priority to specific data types.

As to claim 27, Phuyal in view of Lu teaches the method of claim 26, the configuration indicating semi-persistent scheduling, wherein the first data transmission and the second data transmission are semi-persistently scheduled transmissions. (Phuyal fig. 8 step 810 communicate using SPS. Phuyal [0119] The eNodeB generates an SPS configuration information element at block 806 that includes the short subframe uplink intervals, the short subframe downlink intervals, and/or legacy subframe uplink/downlink intervals.))
As to claim 28, Phuyal in view of Lu teaches the method of claim 1, wherein the respective TTIs comprise shortened TTIs (sTTIs) located within a slot. (Phuyal [0078] The semiPersistSchedIntervalULsTTI field includes a list of possible UL SPS intervals in terms of short subframe durations or values. [0086] Once SPS is enabled, the UE infers a next grant based on the intervals shown in the configuration 500.) (the periodicity is the length of TTI for the subframe wherein the examples shown in fig. 2 and 3 show 2 symbols long within a slot.))
As to claim 29, Phuyal in view of Lu teaches the method of claim 1, wherein the periodicity comprises a periodicity for respective TTIs within a slot. (Phuyal [0078] The semiPersistSchedIntervalULsTTI field includes a list of possible UL SPS intervals in terms of short subframe durations or values. [0086] Once SPS is enabled, the UE infers a next grant based on the intervals shown in the configuration 500.) (the periodicity is the length of TTI for the subframe wherein the examples shown in fig. 2 and 3 show 2 symbols long within a slot))

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phuyal in view of Lu as applied to claim 1 above, and further in view of CATT: "Discussion on Multiplexing of Normal TTI and sTTI in UL", 3GPP DRAFT; R1-1707429, 3rd Generation Partnership Project (3GPP), Mobile Competence Centre; 650, Route Des Lucioles; F-06921 Sophia-Antipolis Cedex; France, Vol. RAN WG1, No. Hangzhou, China; 20170515-20170519 14 May 2017, XP051272638, Retrieved from the Internet:
URL:http://www.3gpp.org/ftp/Meetings_3GPP_SYNC/RAN1/Docs/ [retrieved on 2017-05-14], 6 pages.; as cited in the IDS filed on 1/31/2019 with parent application 16019307.
As to claim 3, Phuyal in view of Lu teaches the method of claim 1 
But does not specifically teach:
further comprising:
identifying a channel priority for one or more channels transmitted on the respective TTIs; 
identifying a channel condition for the one or more channels transmitted on the respective TTIs; and 
determining the priority based at least in part on the channel priority, or the channel condition, or any combination thereof.
However Catt describes in section 1 transmitting sPUSCH only when sPUSCH and sPUCCH have a collision in the same TTI on a given carrier and in case of collision between sPUSCH and PUSCH in the same carrier then the UE shall only transmit sPUSCH and not the legacy PUSCH. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the prioritization method of Phuyal in view of Lu with the logical channel priority and latency priority of Catt in order to keep the single carrier property and avoid the power backoff due to the simultaneous transmission 


Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phuyal in view of Lu as applied to claim 1 above, and further in view of Golitschek Edler von Elbwart et al. (US20190149273A1).
As to claim 7, Phuyal in view of Lu teaches the method of claim 6, 
But does not specifically teach:
further comprising: transmitting the first uplink data transmission using a first redundancy version; and transmitting the second uplink data transmission using a second redundancy version, wherein the first redundancy version is equal to the second redundancy version.
However Elbwart [0199] In order to achieve a significant reduction of the time needed for transmitting a retransmission of the data packet, in one implementation of the embodiment the UE uses for its retransmission of the data packet the same redundancy version as already used for the previous transmission of the data packet. Due to the UE using for its retransmission of the data packet a subset of identical transmission parameters as for the previous DCI-triggered transmission, namely the same redundancy version as for the previously transmitted data packet, all processing steps involved with the change of the redundancy version of the data packet can be skipped. The use of the identical redundancy version is illustrated in FIG. 6. For example, for both, the PUSCH transmission that is initiated by the DCI as well as the PUSCH transmission that is initiated by the FRI are carried out by using redundancy version RV #0. In other words, RV #0 was determined according to the DCI initiated PUSCH transmission and reused by the FRI initiated PUSCH transmission.)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the transmission method of Phuyal in view of Lu with the redundancy version method of Elbwart in order to achieve a significant reduction of the time needed for transmission.
	As to claim 8, Phuyal in view of Lu teaches the method of claim 6, 
But does not specifically teach:
further comprising: retransmitting the first uplink data transmission using a predetermined incremental version.
However Elbwart [0198] In the background section it has already been explained that, even if using a HI for retransmission, the redundancy version will change for the retransmitted data block. In this case, the redundancy version is cycled through the predefined sequence of redundancy versions, which is 0, 2, 3, 1, for instance. [0199] In order to achieve a significant reduction of the time needed for transmitting a retransmission of the data packet, in one implementation of the embodiment the UE uses for its retransmission of the data packet the same redundancy version as already used for the previous transmission of the data packet.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the transmission method of Phuyal in view of Lu with the redundancy version method of Elbwart in order to achieve a significant reduction of the time needed for transmission.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phuyal in view of Lu as applied to claim 6 above, and further in view of Lohr et al. (US20070183451A1).
As to claim 9, Phuyal in view of Lu teaches the method of claim 6, 
But does not specifically teach:
further comprising: determining that a timer has expired, wherein the first uplink data transmission is retransmitted based at least in part on the timer expring.
However Lohr describes [0134] In case the data packet was not successfully received and the interference level in the Node B's cell has been acceptable, the Node B issued a NACK. In case the mobile terminal determined that a NACK has been received, it continues by sending a retransmission data packet after expiry of a first predetermined time period upon having received the feedback.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the HARQ process of Phuyal in view of Lu with the method from Lohr in order to allow for rapid retransmissions of erroneously received data units, and may thus reduce the number of retransmissions and the associated delays and improve the quality of service experienced by the end user.


Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phuyal in view of Lu as applied to claim 10 above, and further in view of ERICSSON: "SPS Operation on sTTI", 3GPP DRAFT; [SHORTITI] R2-1705829- SPS OPERATION ON STTI (UPDATE), 3rd Generation Partnership Project (3GPP), Mobile Competence Centre; 650, Route Des Lucioles; F-06921 Sophia-Antipolis Cedex; France, Vol. RAN WG2, No. Hangzhou; 20170515- 20170519 12 May 2017, XP051285678, Retrieved from the Internet: URL:http://www.3gpp.org/ftp/tsg_ran/WG2_RL2/TSGR2_98/Docs/ [retrieved on 2017-05-12],4 pages; as cited in the IDS field on 1/31/2019 for the parent application 16019307.
As to claim 11, Phuyal in view of Lu teaches the method of claim 10, further comprising: 
receiving an indication to activate the SPS transmissions or to deactivate the SPS transmissions; and (Phuyal [0035] [0035] The eNodeB 110 is configured to enable SPS for communication with the UE 102 using Radio Resource Control (RRC) signaling. The RRC signaling is specific to the UE 102 and is provided in a RRC signaling message.)
But does not specifically teach:
transmitting a confirmation of activation of the SPS transmissions or deactivation of the SPS transmissions, wherein the confirmation is transmitted during a temporally first TTI.
However Ericsson section 2.2 SPS commands In sTTI operation, control information is provided by sPDCCH to the UE, likewise SPS commands (activation/release) can be transmitted on sPDCCH to the UE. In Rel-14 UL SPS with skip padding, a MAC control element is transmitted to confirm the reception of SPS activation. This can be done within the first granted UL resource after the SPS activation, i.e. the first sTTI/sPUSCH.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the sTTI operation of Phuyal in view of Lu with the sTTI operation of Ericsson in order to reduce transmission latency by allowing transmission on a shorter time scale.


Claims 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phuyal in view of Lu as applied to claim 10 above, and further in view of Chen et al. (US20160095137A1).
As to claim 16, Phuyal in view of Lu teaches the method of claim 14, further comprising: determining that a first TTI is available prior to a second TTI based at least in part on the identified location of the respective TTIs, wherein transmitting the first uplink data transmission comprises: transmitting the first uplink data transmission during the first TTI of the respective TTIs based on the determination.
 (Chen fig. 8 shows the legacy PUSCH region of the first TTI (subframe TTI) occurs first in time of the subframe before the uPUSCH region (shortTTI). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the uplink transmission methods of Phuyal with the ultra-low latency methods of Chen in order to provide low latency communication with higher bandwidth utilization.
As to claim 17, Phuyal in view of Lu teaches the method of claim 14, 
But does not specifically teach:
further comprising: determining that a second TTI is located within a first TTI based at least in part on the identified location of the respective TTIs, wherein transmitting the first uplink data transmission comprises: transmitting the first uplink data transmission during the second TTI of the respective TTIs based on the determination.
However Chen [0075] As shown in this example, at least some of the LTE PUSCH region 806 is optionally maintained in the LTE PUSCH region 804, and uPUCCH regions 808 and a uPUSCH region 810 are also included in the LTE PUSCH region 804. In this example frame structure 800, the uPUCCH regions 808 are similarly at the ends of the LTE PUSCH region 804 that is usable for ULL. A remainder of the LTE PUSCH region 804 can be divided into the PUSCH region 806 and the uPUSCH region 810 (e.g., based on scheduling by an eNB or other network node). It is to be appreciated that substantially any frame structure may be employed such that LTE and ULL can coexist in a given TTI.) It would have been obvious to one of ordinary skill in the art at the time of filing that the uPUSCH region can occur before the legacy PUSCH region in order to have LTE and ULL coexist in a given TTI.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933. The examiner can normally be reached 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Elton Williams/Examiner, Art Unit 2465